DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending. 

Response to Arguments

2.	In light of the amendments to the claims, the claim objections of claims 1-20 are pending. 

Allowable Subject Matter

3.	Claims 1-20 are allowed.

Reasons for Allowance

4.	The following is an examiner’s statement of reasons for allowance: 

Claims 1-20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following italic limitations:

In claim 1,… receive additional probe-request information for at least the one or more probe requests, which is associated with at least the additional access point, wherein the additional probe-request information from at least the additional access point comprises additional identifiers, additional signal-strength information and additional timestamp information for the one or more probe requests received by at least the additional access point; and compare the probe-request information and the additional probe-request information to determine communication boundaries between regions in which communication performance is superior for different access points…in combination with other limitations recited as specified in claim 1.

In claim 12,… receiving additional probe-request information for at least the one or more probe requests, which is associated with at least the additional access point, wherein the additional probe-request information from at least the additional access point comprises additional identifiers, additional signal-strength information and additional timestamp information for the one or more probe requests received by at least the additional access point; and comparing the probe-request information and the additional probe-request information to determine communication boundaries between regions in which communication performance is superior for different access points…in combination with other limitations recited as specified in claim 12.

In claim 20,… receiving additional probe-request information for at least the one or more probe requests, which is associated with at least the additional access point, wherein the additional probe-request information from at least the additional access point comprises additional identifiers, additional signal-strength information and additional timestamp information for the one or more probe requests received by at least the additional access point; and comparing the probe-request information and the additional probe-request information to determine communication boundaries between regions in which communication performance is superior for different access points…in combination with other limitations recited as specified in claim 20.

The first closest prior art of record is Ho et al, US 2013/0322418 hereafter Ho. Ho [0024] discloses notifications to the access point selector 106 can comprise an access point identifier, a client device identifier, communication bands and protocols supported by the client device, communication bands and protocols supported by the access point, and a signal strength associated with the probe request message received from the client device and claim 8 discloses comparing signal strength information received in each of the plurality of notifications from the plurality of access points, wherein the signal strength information is a signal strength of a probe request message received at a corresponding access point from the client device. Ho does not explicitly disclose receive additional probe-request information for at least the one or more probe requests, which is associated with at least the additional access point, wherein the additional probe-request information from at least the additional access point comprises additional identifiers, additional signal-strength information and additional timestamp information for the one or more probe requests received by at least the additional access point; and compare the probe-request information and the additional probe-request information to determine communication boundaries between regions in which communication performance is superior for different access points (as disclosed in claims 1, 12 and 20).

The second closest prior art of record is Park et al, US 2015/0098358 hereafter Park. Park [0103] discloses the STA may generate a probe request frame including identifier information (for example, SSID, network ID and target BSSID, etc.) to specify the AP to which the probe request frame is to be transmitted and [0144] discloses the probe request frame  received by the STA may be compared with the information that the STA intended to include in the probe request frame, and the frame including only different information, with the same information excluded, may be the simplified probe request frame. Park does not explicitly disclose receive additional probe-request information for at least the one or more probe requests, which is associated with at least the additional access point, wherein the additional probe-request information from at least the additional access point comprises additional identifiers, additional signal-strength information and additional timestamp information for the one or more probe requests received by at least the additional access point; and compare the probe-request information and the additional probe-request information to determine communication boundaries between regions in which communication performance is superior for different access points (as disclosed in claims 1, 12 and 20).

The third closest prior art of record is Zhang et al, US 2013/0294354 hereafter Zhang. Zhang [0289] discloses if the STA has heard a Probe Request, the STA may compare the parameters in the overheard/received probe request with the parameters the STA wants to transmit in the pending probe request. Zhang does not explicitly disclose receive additional probe-request information for at least the one or more probe requests, which is associated with at least the additional access point, wherein the additional probe-request information from at least the additional access point comprises additional identifiers, additional signal-strength information and additional timestamp information for the one or more probe requests received by at least the additional access point; and compare the probe-request information and the additional probe-request information to determine communication boundaries between regions in which communication performance is superior for different access points (as disclosed in claims 1, 12 and 20).

The fourth closest prior art of record is GUPTA et al, US 2016/0007278 hereafter GUPTA. GUPTA [0089] discloses the Client sends a Probe Request to any number of other APs within range and compare and/or contrast the received data regarding the predictive throughput or other metrics, if it were to associate with the respective APs. Using this comparison of information, the Client is able to make an informed decision as to which AP it would like to associate, picking the AP with the best calculated predicted metric. GUPTA does not explicitly disclose receive additional probe-request information for at least the one or more probe requests, which is associated with at least the additional access point, wherein the additional probe-request information from at least the additional access point comprises additional identifiers, additional signal-strength information and additional timestamp information for the one or more probe requests received by at least the additional access point; and compare the probe-request information and the additional probe-request information to determine communication boundaries between regions in which communication performance is superior for different access points (as disclosed in claims 1, 12 and 20).

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Henry et al, US 10,687,338 column 4, lines 3-8 discloses the WLAN controller compares fields present in the probe request against a database of clients probe requests.

6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469